                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    June 30, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

 IN RE:                                        §
 J.C. PENNEY COMPANY, INC.                     §
                                               §
          Debtor,                              §
                                               § CIVIL ACTION NO. 2:21-CV-00030
                                               §
 CLARA LEWIS BROCKINGTON,
                                               §
                                               §
          Appellant.                           §

                                         ORDER

       Before the Court is Appellant’s “Motions for Notice of Appeal(s)” (D.E. 9),

construed as a motion for new trial or to alter or amend the judgment under Federal Rules

of Civil Procedure 59 and 60. Appellant has failed to demonstrate any error in the

judgment and is not entitled to a court-appointed attorney in this civil matter. Any further

complaints regarding this appeal should be directed to the Court of Appeals for the Fifth

Federal Circuit. The motion is DENIED.

       ORDERED this 30th day of June, 2021.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




1/1
